The appellant was convicted of the crime of rape, at the Court of General Sessions of the Peace, in and for the city and county of New York; the judgment following that conviction has been affirmed by the General Term of the Supreme Court, and we find no reason to differ from the conclusion there reached: That the accused provided the opportunity *Page 237 
and formed the intention to commit the crime, was upon the evidence too plain to admit of doubt, and whether he in fact completed it within the meaning of the statute (Penal Code, §§ 278, 280), was a question for the jury and was properly submitted to their consideration. If the complainant's statement was credible, there was "sexual penetration," and the physician by whom she was examined found injuries upon her person which such an act might have occasioned. There was, therefore, positive proof of the highest character and corroboration of the witness. Indeed the argument of the appellant concedes this. The contention of his counsel only leads to an inquiry as to the extent of the penetration, and the particular part of the female internal organs which must be reached to constitute the offense. The statute (§§ 278 and 280, supra) answers the argument. By the first (§ 278) "Rape is an act of sexual intercourse with a female not the wife of the perpetrator, committed against her will or without her consent," and by the other (§ 280), "any sexual penetration, however slight, is sufficient to complete the crime." This means nothing more than penetration of the private parts of the man into the person of the woman, and no discussion is necessary or proper as to how far they entered. (Rex v.Allen, 9 C.  P. 31; Rex v. Hughes, id. 752.)
Nor were the persons objected to disqualified to sit as jurors. Each from reading a newspaper account of the alleged transaction, had formed an opinion as to the guilt or innocence of the defendant, but one (Squire) declared on oath that such opinion would not influence his verdict, and that the evidence alone would determine it. The other (Schmidt) said he could give a fair, impartial and conscientious verdict upon the evidence, if impaneled as a juror, and "he should be governed by it entirely," notwithstanding the opinion before formed; and in regard to both, the trial court was satisfied that neither entertained any present opinions which would influence his verdict. The examination of the proposed jurors justified that determination, and the challenge for bias was properly overruled (Code of Criminal Procdure, § 376.) *Page 238 
The accused testified in his own behalf, and it was not improper for the trial judge to charge the jury that "while his evidence is to be considered as that of any other witness, they should, in determining his credibility, consider the fact that he stood charged with the commission of a serious criminal offense." The credibility of any witness may be affected by his interest in the result of an issue, or his relation to the case on trial, and a court does not exceed its duty when it reminds a jury of such a circumstance, leaving its weight for their consideration. It is also urged by the appellant that the complainant was not corroborated. The question does not appear to have been raised at the trial, nor any objection made that the evidence was insufficient for submission to the jury. Clearly it was sufficient. Every step that led up to the offense was proven by the prisoner, or by persons other than those concerned; the condition of the complainant's person after the alleged commission of the crime has been referred to, and her conduct and that of the prisoner when they were separated, with other circumstances in evidence, fully sustain the statement of the learned judge upon whose opinion the conviction was affirmed, "that it rarely happens that a prosecution for rape is so abundantly sustained in all its essential features as this was."
The record discloses no error, and we think the judgment appealed from should be affirmed.
All concur.
Judgment affirmed.